Citation Nr: 0930837	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  06-24 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service connected bilateral hearing loss.

2.  Entitlement to service connection for a bilateral foot 
disability.

3.  Entitlement to service connection for a gastrointestinal 
disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for allergic rhinitis.  

6.  Entitlement to service connection for an acquired 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is manifested by no 
worse than Level II hearing in the left ear and no worse than 
Level II hearing in the right ear.

2.  The Veteran's bilateral foot disability did not have 
onset in service, arthritis was not manifest within one year 
of service, and it is not shown that the currently diagnosed 
bilateral plantar fasciitis was caused or aggravated by the 
Veteran's active service.

3.  The Veteran's current gastrointestinal disability, 
including irritable bowel syndrome, did not manifest in 
service and is not shown to be caused or aggravated by his 
active service.

4.  The Veteran's hypertension did not have onset in service, 
was not manifest within one year of service, and it is not 
shown that such disability was caused or aggravated by the 
Veteran's active service.

5.  The Veteran's allergic rhinitis did not manifest in 
service and is not shown to be caused or aggravated by his 
active service.

6.  The Veteran's acquired psychiatric disability did not 
manifest in service and is not shown to be caused or 
aggravated by his active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability 
rating for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.85, 4.86 Diagnostic Code (DC) 6100 (2008).  

2.  The criteria for entitlement to service connection for a 
bilateral foot disability have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1116 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).  

3.  The criteria for entitlement to service connection for a 
gastrointestinal disability have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1116 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).  

4.  The criteria for entitlement to service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1116 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).  

5.  The criteria for entitlement to service connection for 
allergic rhinitis have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1116 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).

6.  The criteria for entitlement to service connection for an 
acquired psychiatric disorder have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1116 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Rating - hearing loss

Service connection for bilateral hearing loss was granted in 
a September 2005 rating decision and a non-compensable (0 
percent) evaluation was assigned.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

As the Veteran has perfected an appeal as to the assignment 
of an initial rating following the initial award of service 
connection for hearing loss, the Board must evaluate all the 
evidence of record reflecting the severity of the Veteran's 
disability from the date of grant of service connection to 
the present.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  This could result in staged ratings; i.e. separate 
ratings for different time periods.  Id.

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometric tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  38 C.F.R. § 4.85, DC 6100.  To evaluate the 
degree of disability from defective hearing, the rating 
schedule requires assignment of a Roman numeral designation, 
ranging from I to XI.  Other than exceptional cases, VA 
arrives at the proper designation by mechanical application 
of Table VI, which determines the designation based on 
results of standard test parameters.  Id.  Table VII is then 
applied to arrive at a rating based upon the respective Roman 
numeral designations for each ear.  Id.

For exceptional hearing impairment, 38 C.F.R. § 4.86 states 
that when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear is to be evaluated separately.  Id.

The Veteran was afforded a VA audiological examination in 
April 2005; however, the examiner was unable to get 
consistent test results and the Veteran was rescheduled for 
another examination in August 2005.  In August 2005, the 
examiner again had difficulty accurately measuring the 
Veteran's hearing loss.  However, the examiner noted that an 
examination of the Veteran's middle ear was consistent with 
high frequency hearing loss and that a hearing test at 
separation from service showed mild high frequency hearing 
loss.  The examiner concluded that the hearing loss shown at 
separation from service in June 1970 is likely the magnitude 
of the hearing decline due to the Veteran's military noise 
exposure.  

The June 1970 separation examination yielded pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, and 
4000 Hertz of 25, 25, 25, 35, and 35 decibels, respectively, 
for an average over the four frequencies of interest of 30 
decibels.  Pure tone thresholds measured in the left ear at 
500, 1000, 2000, 3000, and 4000 Hertz were 15, 15, 25, 35, 
and 355 decibels, respectively, with an average over the four 
frequencies of interest of 27.5 decibels.  Speech audiometry 
test results were not reported.  These results show that the 
Veteran had exceptional hearing loss as contemplated in 
38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VIA to these 
measurements results in assignment of Roman Numeral I to the 
left ear and Roman Numeral I to the right ear, for the 
purpose of determining a disability rating.  A non-
compensable, or 0 percent, rating is derived from Table VII 
of 38 C.F.R. § 4.85 by intersecting row I with column I.

The Veteran was afforded another VA audiological examination 
June 2007.  This examination yielded pure tone thresholds in 
the right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 45, 
20, 10, 45, and 30 decibels, respectively, for an average 
over the four frequencies of interest of 26 decibels.  Pure 
tone thresholds measured in the left ear at 500, 1000, 2000, 
3000, and 4000 Hertz were 45, 20, 10, 25, and 40 decibels, 
respectively, with an average over the four frequencies of 
interest of 25 decibels.  Speech audiometry test results were 
84% in the right ear and 88% in the left ear.  These results 
show that the Veteran does not have exceptional hearing loss 
as contemplated in 38 C.F.R. § 4.86.  The examiner opined 
that the Veteran's low frequency hearing loss was likely the 
result of a recent ear infection.  

Application of 38 C.F.R. § 4.85 Table VI to the June 2007 
measurements results in assignment of Roman Numeral II to the 
left ear and Roman Numeral II to the right ear, for the 
purpose of determining a disability rating.  A non-
compensable, or 0 percent, rating is derived from Table VII 
of 38 C.F.R. § 4.85 by intersecting row II with column II.

Also considered by the Board is whether the Veteran's 
bilateral hearing loss disability warrants referral for 
extraschedular consideration.  To accord justice in an 
exceptional case where the scheduler standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.  

The Veteran describes experiencing hearing difficulties are 
worse when there is background noise, and he uses hearing 
aids.  The Board is of the opinion that the Rating Schedule 
measures and contemplates these aspects of his hearing loss 
disability.

As explained in the proposed rule for the current version of 
DC 6100, the criteria of DC 6100 were revised in 1987 with 
the goal of recognizing the impact of hearing loss in higher 
frequencies, and to provide a more accurate picture of true 
hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  
As a result, VA changed its testing methods and, in 
conjunction with the Department of Medicine and Surgery, 
developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a and 
Tables VI and VII.  In particular, puretone averaging was to 
be accomplished using tone bursts at 1000, 2000, 3000 and 
4000 Hertz, and speech recognition was to be measured using 
the Maryland CNC word lists which contained words with sounds 
in the 3000 and 4000 Hertz range.

Overall, the new schedule was intended to evaluate hearing 
loss based on a combination of puretone averages and speech 
discrimination, which was thought to provide for a more 
accurate representation of actual hearing impairment by 
recognizing that individuals with slight to moderate decibel 
loss as determined by puretone averaging may have significant 
impairment of speech and vice versa.

Additionally, the rating schedule was revised to accommodate 
language difficulties and other factors which produced 
inconsistent speech audiometry scores, and to recognize 
exceptional patterns of hearing impairment.  Notably, VA 
determined that "Table VII was developed during months of 
consultations with our Department of Medicine and represents 
the best judgment of experts in this field."

Based upon the stated factors and considerations undertaken 
by VA and medical experts in developing the current criteria 
of DC 6100, the Board finds that the schedular rating 
currently assigned reasonably describes the Veteran's 
disability level and symptomatology.  The Veteran's hearing 
loss worsened with background noise has been measured 
according to puretone averages and speech discrimination.  
The Board further observes that VA examinations are conducted 
without use of hearing aids, see 38 C.F.R. § 4.85, and that 
the use of hearing aids would, if anything, provide better 
hearing than demonstrated on audiometric examination.  See 52 
Fed. Reg. 44117 (Nov. 18, 1987).  As such, extraschedular 
consideration is not warranted.


Overall, the Board does not find evidence that the Veteran's 
hearing loss disability should be increased for any period 
based on the facts found during the whole appeal period.  The 
evidence of record from the day the Veteran filed the claim 
to the present supports the conclusion that the Veteran is 
not entitled to additional increased compensation during any 
time within the appeal period.  As such, the claim for a 
compensable disability rating for bilateral hearing loss must 
be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Certain chronic diseases, including degenerative arthritis, 
psychosis, and hypertension will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption is rebuttable by probative evidence to the 
contrary.

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

The Veteran claims that his disabilities may be related to 
herbicide exposure in Vietnam.  His Department of Defense 214 
reflects service in the Republic of Vietnam during the 
Vietnam Era.

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain specified diseases 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  
38 C.F.R. § 3.309(e).  

The record reflects that the Veteran has been diagnosed with 
plantar heel spurs, irritable bowel syndrome, hypertension, 
seasonal allergic rhinitis, and major depressive disorder.  
The VA clinical records also disclose findings of non-erosive 
antral gastritis and small hiatus hernia.  Such disorders are 
not among the diseases subject to presumptive service 
connection under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).  Such a 
finding clearly provides some evidence against these claims.

Nonetheless, even when a Veteran is found not to be entitled 
to a regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record as every item of evidence does not 
have the same probative value.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As indicated above, the Veteran has been diagnosed with 
plantar heel spurs, irritable bowel syndrome, non-erosive 
antral gastritis, small hiatus hernia, hypertension, seasonal 
allergic rhinitis, and major depressive disorder, providing 
evidence of a current disability for all claims.

However, there is no evidence in the Veteran's service 
treatment records (STRs) of complaints of or treatment for 
foot pain or injury, gastrointestinal problems, hypertension, 
allergic symptoms, or psychological distress.  Clearly, there 
were no signs of hypertension.  See, e.g., 38 C.F.R. § 4.104, 
DC 7101, NOTE 1 (hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days; the term hypertension 
means that diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.)  

To the contrary, the Veteran's June 1970 separation 
examination indicates normal clinical evaluations for these 
bodily systems.  The Veteran had a blood pressure reading of 
124/82.  Overall, the Veteran's STRs provide strong evidence 
against the claims.

Additionally, there is no medical evidence showing treatment 
for any of the Veteran's claimed disabilities prior to 1999, 
nearly thirty years after service.  The United States Court 
of Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In light of the significant period of 
time between the Veteran's military service and the first 
post-service reference to any of the claimed disabilities, 
the Board must find that such facts provide evidence against 
this claim.

Furthermore, the Board finds that the Veteran's allegations 
of persistent and recurrent symptoms since service are 
unreliable and inconsistent with the evidentiary record.

For example, an April 1999 VA treatment note records that the 
Veteran had a history of hypertension of fifteen years, 
placing the onset of the Veteran's hypertension over a decade 
after separation from service.  An April 2005 VA examination 
report reflects the Veteran's report of formal treatment for 
hypertension at the age of 30.  He denied inservice treatment 
for hypertension and only "thinks" that he may have had 
elevated blood pressure readings in service, based upon post 
service assessments that he manifested white coat syndrome 
between ages 20 to 30.

With respect to his bilateral foot pain, the Veteran asserted 
that he developed bilateral foot pain during flight line duty 
in service, but did not "believe" that he was treated.  
However, a June 1999 treatment note reflects the Veteran's 
report of experiencing foot pain of approximately one years' 
duration, which contradicts the Veteran's current assertions.

With respect to his psychiatric symptoms, the Veteran has 
alleged that he has been depressed since serving in Vietnam, 
but did not seek any formal treatment.  However, VA treatment 
records in 2004 documenting the Veteran's mental health 
counseling describe the factors contributing to his current 
depression to be hereditary and environmental, the latter 
primarily the stress the Veteran experiences caring for two 
children with mental illness.  In August 2004, the Veteran 
himself reported that he had been "depressed off and on for 
the last 4 years."

With respect to his gastrointestinal complaints, the Veteran 
has asserted that he has experienced chronic diarrhea since 
serving in Vietnam.  In January and February 2006, the 
Veteran told VA physicians that he has suffered from 
intermittent diarrhea for 30 to 35 years.  However, at this 
time, the Veteran also reported a history of diarrhea "for 
most of his life aggravated by stress."  

With respect to his allergic rhinitis, the Veteran asserts 
that he has had allergies since entering service but that he 
did not seek any treatment.

As demonstrated above, the Veteran has provided inconsistent 
and unreliable histories of his claimed symptoms and 
treatment.  The Board assigns greater probative value and 
reliability to the initial statements made by the Veteran to 
his treating physicians in 1999 and 2004 regarding the onset 
of his hypertension, bilateral foot symptoms and psychiatric 
symptoms.  These statements, which are consistent with the 
overall evidentiary record including the STRs, bear the 
indicia of reliability as they were made in the context of 
seeking appropriate medical treatment.  See Lilly's An 
Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 
46 (many state jurisdictions, including the federal judiciary 
and Federal Rule 803(4), expand the hearsay exception for 
physical conditions to include statements of past physical 
condition on the rational that statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  See generally 
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).

On the other hand, the Veteran's allegations of an onset of 
all of his symptoms in service are inconsistent with the 
overall evidentiary record, including the STRs.  Given the 
overall unreliability of his allegations, the Board finds 
that the Veteran's statements which have been made when an 
interest in the outcome of a claim for compensation benefits 
arose to be insufficient to establish service connection 
absent reliable corroborating evidence.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest 
may affect the credibility of a claimant's testimony).

Furthermore, the Board notes that none of the Veteran's 
health care providers has provided a medical opinion relating 
the etiology of any of the Veteran's disabilities to active 
service, to include exposure to herbicides.  

Overall, the Board finds that the weight of the credible lay 
and medical evidence supports a finding that the Veteran's 
claimed disabilities did not have an onset until many years 
after service.

The Board has considered the Veteran's statements that the 
disabilities he currently suffers from had their onset in 
service or are related to his service and that he did not 
seek medical treatment for these problems because "Marines 
weren't supposed to complain."  However, the Board finds 
that the Veteran's service and post-service medical records 
are more probative than the Veteran's current statements.  To 
the extent that the Veteran claims that his depression and 
hypertension are the result of stress due to his irritable 
bowel syndrome, the Board notes that, even assuming the Board 
were to find that the Veteran's irritable bowel syndrome is 
service connected, the Veteran has presented no medical 
evidence supporting this theory.  The etiology of these 
disabilities is a medical question on which the Veteran is 
not competent to provide an opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder). 

Overall, the Veteran has not established his entitlement to 
service connection for these disabilities on direct or 
presumptive service connection bases.  Notably, the 
presumptive provisions relating to herbicide exposure do not 
provide any benefit to the Veteran in this case.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  




The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, VCAA notice was satisfied by a letter sent to the 
Veteran in March 2005, prior to the initial RO decision, 
which informed the Veteran of what evidence was required to 
substantiate his claim, VA and the Veteran's respective 
duties for obtaining evidence, and how VA assigns disability 
ratings and effective dates.  

The Board is also aware of the Court's recent clarification 
of VCAA notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). However, 
although one of the issues before the Board is whether the 
Veteran's bilateral hearing loss disability is properly 
rated, the appeal arises from a grant of entitlement to 
service connection, not an increased rating claim.  See 
Fenderson v. West, 12 Vet. App. 119, 125 (1999) (explaining 
that a disagreement with an initial rating assigned for a 
disability following a claim for service connection is part 
of the original claim and technically not a claim for an 
increased rating).

VA also has a duty to assist the claimant in the development 
of the claims.  This duty includes assisting the Veteran in 
the procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  The RO 
has obtained the Veteran's service and VA treatment records.  
There are no outstanding requests to obtain any private or VA 
medical records which are available and capable of 
substantiating the claims.

The Veteran was also afforded VA medical examinations in 
April 2005, August 2005, and June 2007.  With respect to the 
hearing loss claim, the June 2007 VA audiology examination 
reflects that the VA examiner elicited information from the 
Veteran concerning the functional effects (problems hearing 
conversations) of his disability under the ordinary 
conditions of daily life, which is all that the applicable 
regulatory provisions require.  See Martinak v. Nicholson, 21 
Vet. App. 447, 455 (2007) (citing 38 C.F.R. §§ 4.1, 4.2, 
4.10).  The Veteran has generally objected to the way his 
audiometric testing has been conducted, but he has offered no 
expert medical evidence demonstrating that the audiometry 
test conducted produced inaccurate, misleading, or clinically 
unacceptable test results.  Rather, the Veteran has simply 
offered his own unsubstantiated lay opinion as to the 
inaccuracy of these results.  No additional action in this 
regard is warranted.  See Martinak, supra. (Even if an 
audiologist's description of the functional effects of the 
veteran's hearing disability was somehow defective, the 
veteran bears the burden of demonstrating any prejudice 
caused by a deficiency in the examination.)

With respect to the service connection claims, the Veteran 
objects to the fact that the VA examiner who performed a 
general medical examination of the Veteran in April 2005 did 
not review the Veteran's claims folder.  As held above, there 
is no evidence showing treatment for any of the Veteran's 
claimed disabilities in service or for almost thirty years 
after service.  The only evidence that any of these 
disabilities had onset in service is the Veteran's own 
assertions, and the Board has specifically found that the 
credible lay evidence is against a finding of persistent or 
recurrent symptoms since service.  In short, the evidence of 
record is sufficient to decide this case and etiology 
opinions regarding the Veteran's bilateral foot, 
gastrointestinal, psychiatric, hypertension and allergy 
claims is not warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

The claim of entitlement to a compensable disability rating 
for service connected bilateral hearing loss is denied.

The claim of entitlement to service connection for a 
bilateral foot disability is denied.

The claim of entitlement to service connection for a 
gastrointestinal disability is denied.

The claim of entitlement to service connection for 
hypertension is denied.

The claim of entitlement to service connection for allergic 
rhinitis is denied.  

The claim of entitlement to service connection for an 
acquired psychiatric disability is denied.  



____________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


